Case 1:18-cv-07449-CBA-RLM Document 17 Filed 10/20/20 Page 1 of 7 PageID #: 223




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 MALKA KUMER, et al.,

                                             Plaintiffs,              MEMORANDUM
                                                                      AND ORDER
                  -against-
                                                                      18-CV-7449 (CBA)
 HEZBOLLAH,

                                              Defendant.
 ---------------------------------------------------------------x

 ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

         Currently pending before this Court, on a referral from the Honorable Carol Bagley

 Amon, is a letter-request filed by plaintiffs for an order, pursuant to Rule 4(h)(1) of the

 Federal Rules of Civil procedure, “providing that Plaintiffs and the New York City Sheriff

 may serve the summons and complaint in this action on [Alexei] Saab in his capacity as an

 alleged or purported agent of [defendant] Hezbollah.” Letter to Judge Amon (Sept. 10, 2020)

 (“9/10/20 Ltr.”) at 2, Electronic Case Filing Docket Entry (“DE”) #15. For the reasons that

 follow, plaintiffs’ request is denied.

                                                BACKGROUND

         On December 31, 2018, plaintiffs – American citizens purportedly harmed by or as a

 result of rockets and missiles fired by Hezbollah at civilians in Israel in 2006 – filed a

 complaint against Hezbollah pursuant to the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333.

 See Complaint (Dec. 31, 2018) ¶ 1, DE #1.

         Plaintiffs’ first request for leave to effect alternate service on Hezbollah was denied,

 without prejudice, by this Court, by Memorandum and Order dated February 12, 2020. See
Case 1:18-cv-07449-CBA-RLM Document 17 Filed 10/20/20 Page 2 of 7 PageID #: 224




 Order (Feb. 12, 2020) (“2/12/20 Order”), DE #7. There, plaintiffs sought to serve Hezbollah

 by serving “al Manar television, al Nour radio, and the Lebanese Media Group” via

 international courier delivery. “[B]ecause of the staleness of the information” relied upon by

 plaintiffs, the Court concluded that plaintiffs’ showing was insufficient to establish that

 serving process on the entities requested would “reach the appropriate officials in Hezbollah.”

 Id. at 6.

         According to plaintiffs’ latest application, Alexei Saab is currently being held at the

 Metropolitan Correctional Center (“MCC”), under indictment as “a high-ranking, long-time

 member of Hezbollah who was tasked by Hezbollah with carrying out terrorism operations in

 the United States, and is likely the highest agent of Hezbollah who may ever be found in the

 United States.” 9/10/20 Ltr. at 1; see generally Saab Indictment, DE #16-2 (alleging that

 Saab provided material support to Hezbollah from 1996 through March 2019); Saab Criminal

 Complaint (“Crim. Compl.”), DE #16-1. Plaintiffs explain that “the [New York City] Sheriff

 would like to have direction from the Court that he is permitted to serve Mr. Saab as an

 alleged or purported agent of Hezbollah.” 9/10/20 Ltr. at 2. Plaintiffs further propose that

 whether service upon Saab would be effective service on defendant Hezbollah is an issue to

 “be determined at a later date after Mr. Saab has been served.” Id.

                                           DISCUSSION

         Rule 4(h)(1) of the Federal Rules of Civil Procedure provides alternative methods for

 serving a corporation, a partnership or other unincorporated association, within the United

 States. See Fed. R. Civ. 4(h)(1). Under Rule 4(h)(1)(B), an entity may be served “by


                                                  2
Case 1:18-cv-07449-CBA-RLM Document 17 Filed 10/20/20 Page 3 of 7 PageID #: 225




 delivering a copy of the summons and of the complaint to an officer, a managing or general

 agent, or any other agent authorized by appointment or by law to receive service of process

 . . . .” Fed. R. Civ. P. 4(h)(1)(B). Pursuant to Rule 4(h)(1)(A), by way of Rule 4(e)(1), an

 association may also be served in accordance with state law for service on an individual, which

 allows for service according to state law in which the federal district court is located or where

 service is made. See Fed. R. Civ. P. 4(h)(1)(A); Fed. R. Civ. P. 4(e)(1). Section 311(a)(1)

 of the New York Civil Procedure Law and Rules (“C.P.L.R.”) authorizes service upon a

 corporation through “an officer, director, managing or general agent, or cashier or assistant

 cashier or to any other agent authorized by appointment or by law to receive service.” N.Y.

 C.P.L.R. § 311(a)(1). 1

        Plaintiffs mistakenly conflate the question whether Saab qualifies as a “managing or

 general agent,” as defined under Rule 4(h)(1)(B) and C.P.L.R. § 311(a)(1), with whether he is

 an “agent” of Hezbollah. “The phrase ‘managing or general agent’ does not refer to any

 agent of the corporation, but one who operates at its highest levels, or at least has overall

 authority to make high-level decisions on the part of the enterprise.” Feng Lin v. Quality

 Woods, Inc., 17-CV-3043-DLI-SJB, 2019 WL 1450746, at *5 (E.D.N.Y. Jan. 28, 2019)

 (quoting Cooney v. Barry Sch. of Law, 994 F.Supp.2d 268, 270 (E.D.N.Y. 2014)) (internal

 quotation marks omitted). “‘Managing or general agent’ is a term of art with a narrower

 meaning than just ‘agent.’” Cooney, 994 F.Supp.2d at 270; see Vistra Tr. Co. v. Stoffel, No.



 1
  The language in the C.P.L.R. is based on the language in Rule 4(h)(1)(B) of the Federal Rules of
 Civil Procedure. See N.Y. C.P.L.R. § 311 (McKinney’s 2013) (historical and statutory notes).

                                                   3
Case 1:18-cv-07449-CBA-RLM Document 17 Filed 10/20/20 Page 4 of 7 PageID #: 226




 08 Civ. 2844(NRB), 2008 WL 5454126, at *7 (S.D.N.Y. Dec. 29, 2008) (“‘[M]anaging

 agent’ is a ‘person invested by the corporation with general powers involving the exercise of

 judgment and discretion, as distinguished from an ordinary agent . . . , who acts in an inferior

 capacity and under the direction and control of superior authority, both in regard to the extent

 of his duty and the manner of executing it.’”) (quoting Taylor v. Granite State Provident

 Ass'n, 136 N.Y. 343, 346 (1893)). It is well established that “[a] general or managing agent

 must be invested with powers of discretion and must exercise judgment in his duties, rather

 than being under direct superior control as to the extent of his duty and the manner in which he

 executes it.” Grammenos v. Lemos, 457 F.2d 1067, 1073 (2d Cir. 1972); see N.Y. C.P.L.R.

 § 311 (Official Commentary C311:1) (“A managing agent or general agent is one who is

 empowered with supervisory authority and possesses judgment and discretion to take action on

 behalf of the corporation.”).

        Ultimately, “[p]laintiff bears the burden to show a ‘basis for inferring that the

 defendant has authorized a particular person to accept service of process on [its] behalf.’”

 Wilson v. WalMart Store, Inc., No. CV 15-4283 (JS)(GRB), 2016 WL 11481723, at *3

 (E.D.N.Y. Aug. 22, 2016) (quoting DeMott v. Bacilious, No. 11 Civ. 6966 PAE, 2012 WL

 601074, at *7 (S.D.N.Y. Feb. 24, 2012)), adopted, 2016 WL 5338543 (E.D.N.Y. Sept. 23,

 2016). “[W]hether an individual is a ‘managing or general agent’ depends on a factual

 analysis of that person's authority within the organization.” Furukawa Elec. Co. of N. Am.

 v. Yangtze Optical Fibre & Cable Co., No. CIV.A 05-11219-RGS, 2005 WL 3071244, at *2

 (D. Mass. Nov. 16, 2005) (quoting Gottlieb v. Sandia Am. Corp., 452 F.2d 510, 513 (3d Cir.


                                                 4
Case 1:18-cv-07449-CBA-RLM Document 17 Filed 10/20/20 Page 5 of 7 PageID #: 227




 1971)) (internal quotation marks omitted).

        In connection with the instant motion, plaintiffs submit a Criminal Complaint filed

 against Saab, sworn to by F.B.I. Special Agent Anthony Cipriano and submitted to the United

 States District Court for the Southern District of New York in the matter of United States v.

 Saab, 19-cr-676 (S.D.N.Y.). See Crim. Compl. Although the Criminal Complaint’s

 charging language asserts conduct continuing up to March 2019, the specific factual allegations

 in support of the charges reflect a far more limited temporal scope: Specifically, the document

 describes Saab’s role on behalf of Hezbollah, and avers that: (1) “[b]etween in or about 1996

 and in or about 2005, SAAB participated in extensive Hizballah training”; (2) “[i]n or about

 2003, SAAB provided Hizballah with intelligence and photographs concerning several

 locations SAAB had surveilled in the New York City area”; (3) “[i]n or about 2005, SAAB

 traveled to Istanbul, Turkey and provided intelligence concerning his trip to Hizballah”; and

 (4) “[i]n or about 2005, at Hizballah’s direction, SAAB attempted to murder a person he came

 to believe was an Israeli spy.” Id. ¶ 4. Thus, the only specific allegations that connect Mr.

 Saab to Hezbollah concern conduct occurring in or before 2005. See id. ¶¶ 4, 17, 21-22, 24,

 28, 32; Saab Indictment ¶¶ 1-12. Like plaintiffs’ prior application for leave to effect alternate

 service, plaintiffs rely here on stale information. See 2/12/20 Order at 5-6. Plaintiffs have

 not demonstrated that Mr. Saab has any current role within Hezbollah, let alone the kind of

 authority within the organization so as to make him the equivalent of a “managing or general

 agent.”

        Moreover, even the historical allegations contained in the Criminal Complaint and


                                                 5
Case 1:18-cv-07449-CBA-RLM Document 17 Filed 10/20/20 Page 6 of 7 PageID #: 228




 Indictment portray Mr. Saab as a low-level operative, without any indicia of having been

 granted the “overall authority to make high-level decisions on the part of the enterprise” from

 which the Court could infer that Hezbollah authorized him to accept service on its behalf.

 Cooney, 994 F.Supp.2d at 270; see Wilson, 2016 WL 11481723, at *3 (holding that plaintiff

 failed to show that assistant store manager “has the necessary judgment and discretion to act on

 behalf of Walmart,” as required for service of process). Despite their conclusory assertion

 that Saab is a “high-ranking” member of Hezbollah, 9/10/20 Ltr. at 1, plaintiffs have not

 provided the Court with any specific information that would suggest that Mr. Saab holds “the

 kind of senior corporate authority that the term ‘managing or general agent,’ as defined in Rule

 4 and its incorporation of state law, contemplates.” Cooney, 994 F.Supp.2d at 271 (finding

 that employee with “relatively small role to play within the corporation” does not possess “the

 kind of senior corporate authority” required under the statutes); see Jayanty v. St. George's

 Univ., Ltd., 17-CV-1673 (DLI)(LB), 2018 WL 1582070, at *2 (E.D.N.Y. Mar. 30, 2018)

 (ruling that plaintiff had alleged insufficient facts to demonstrate that defendant’s supervisory

 employee “made corporate decisions” so as to qualify as managing or general agent).

        Based on the record submitted, to grant plaintiff’s request to authorize the New York

 City Sheriff to serve Saab under Rule 4(h)(1) would be a futile act.




                                                  6
Case 1:18-cv-07449-CBA-RLM Document 17 Filed 10/20/20 Page 7 of 7 PageID #: 229




                                          CONCLUSION

          For the foregoing reasons, the application for leave to serve Alexei Saab under Rule

 4(h)(1) is denied without prejudice.

             SO ORDERED.

 Dated:      Brooklyn, New York
             October 20, 2020


                                         /s/   Roanne L. Mann
                                        ROANNE L. MANN
                                        UNITED STATES MAGISTRATE JUDGE




                                                 7
